Case: 11-15860   Date Filed: 08/28/2012   Page: 1 of 6

                                                      [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 11-15860
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:11-cv-23022-CMA



OTIS LAMAR TOWBRIDGE,

                                                Petitioner-Appellant,
                            versus

SGT. TACKER,
#1501,
OFFICER TABORLA,
#1506,
OFFICER ANDREW RIAL,
#3304,
L.T. BROWN, CAPTAIN PALNY, et al.,

                                                Respondents-Appellees.


                    ____________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                  _____________________________

                            (August 28, 2012)

Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.
              Case: 11-15860      Date Filed: 08/28/2012   Page: 2 of 6



PER CURIAM:

      Otis Towbridge, a state inmate, appeals pro se the sua sponte dismissal of his

42 U.S.C. ' 1983 complaint for failure to state a claim on which relief can be

granted, pursuant to 28 U.S.C. ' 1915(e)(2)(B)(ii). Specifically, he argues that his

claim of being illegally arrested in 2002 by the defendants was not barred by Heck v.

Humphrey, 512 U.S. 477, 486-87, 114 S. Ct. 2363, 2372, 129 L. Ed. 2d 383 (1994),

because it challenged the legality of the seizure leading to his arrest, and therefore

would not disturb his underlying convictions.

                                           I.

      According to the complaint, the instant suit stems from events occurring in

2002, when Towbridge was arrested by the defendants, all Miami-Dade police

officers. Court records show that Towbridge was arrested and, ultimately,

convicted and sentenced on two counts of aggravated battery with a deadly weapon

because of an altercation with two other individuals. See Towbridge v. State, 898
So. 2d 1205, 1206 (Fla. 3rd Dist. Ct. App. 2005). He alleged in the instant

complaint, and a witness testified in a state post-conviction evidentiary hearing to

the same effect, that he was actually the victim of a pre-planned attack by the two

individuals. He alleged that because he was innocent, it was illegal for the

defendants to seize and arrest him, and the defendants should have reported or

                                           2
               Case: 11-15860      Date Filed: 08/28/2012    Page: 3 of 6

investigated the witness=s exculpatory statements instead of arresting him.

Furthermore, Towbridge was injured during the altercation with the other

individuals, and he alleged that the defendants did not provide him with adequate

medical treatment during and after the arrest.

                                           II.

      We review a dismissal of a complaint for failure to state a claim under 28

U.S.C. ' 1915(e)(2)(B)(ii) de novo. Troville v. Venz, 303 F.3d 1256, 1259 (11th Cir.

2002). Similarly, we review the district court=s interpretation and application of

statutes of limitations de novo. Ctr. for Biological Diversity v. Hamilton, 453 F.3d
1331, 1334 (11th Cir. 2006). While we read briefs filed by pro se litigants liberally,

issues not briefed on appeal by a pro se litigant are deemed abandoned. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Issues raised only in passing,

without supporting argument or citation, are abandoned. See Rowe v. Schreiber,

139 F.3d 1381, 1382 n.1 (11th Cir. 1998).

      Under ' 1915, district courts have discretion to dismiss, at any time, in forma

pauperis complaints that fail to state a claim on which relief may be granted. 28

U.S.C. ' 1915(e)(2)(B)(ii). A dismissal under ' 1915(e)(2)(B)(ii) is governed by the same

standard as a dismissal under Federal Rule of Civil Procedure 12(b)(6). Mitchell v.

Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). Dismissal of the complaint is

                                            3
               Case: 11-15860     Date Filed: 08/28/2012    Page: 4 of 6

appropriate if the complaint, on its face, does not state a plausible claim for relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009).

Pro se pleadings are held to a less stringent standard than pleadings drafted by

attorneys and are to be liberally construed. Tannenbaum v. United States, 148 F.3d
1262, 1263 (11th Cir. 1998).

      In order to prevail on a civil rights action under ' 1983, the plaintiff must

show that he or she was deprived of a federal right by a person acting under color of

state law. Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

      If a successful ' 1983 suit for damages would necessarily imply the invalidity

of a conviction or sentence, and that conviction or sentence has not been invalidated

before the commencement of the ' 1983 suit, the suit must be dismissed. Heck v.

Humphrey, 512 U.S. 477, 486-87, 114 S. Ct. 2363, 2372, 129 L. Ed. 2d 383 (1994).

Moreover, where a prisoner in state custody seeks to challenge the fact of his

confinement, the appropriate relief is a federal habeas corpus petition, not a ' 1983

action. Wilkinson v. Dotson, 544 U.S. 74, 78, 125 S. Ct. 1242, 1245, 161 L. Ed. 2d
253 (2005). Because an illegal arrest may be followed by a valid conviction, a

successful ' 1983 suit for a Fourth Amendment seizure violation does not

necessarily imply the invalidity of the conviction and, as a result, Heck does not

generally bar such suits. See Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir. 2003).


                                           4
               Case: 11-15860     Date Filed: 08/28/2012    Page: 5 of 6

Nevertheless, not all Fourth Amendment seizure claims fit this exception to Heck,

and the district court must look to both the claims raised under ' 1983 as well as to

the specific offenses for which the claimant was convicted in order to determine

whether the underlying convictions would be implicated. Id. at 1160 n.2.

      We note that Towbridge mentions the inadequate medical treatment claim

included in his complaint only in passing on appeal. Without any substantive

argument or citation to legal authority, and even upon a liberal reading of his brief,

he has thereby abandoned any issues relating to that claim. Timson, 518 F.3d at

874; Rowe ,139 F.3d at 1382 n.1.

      As to his illegal arrest claim, Towbridge essentially challenged his role in the

offense conduct that led to his arrest and convictions, the arrest itself, and his

eventual convictions, not the constitutionality of the procedure by which his arrest

was carried out. He sought to prove in the instant suit, by way of a witness=s

statements, that he was the victim and not the aggressor during the incident, and that,

therefore, his arrest was illegal and his convictions erroneous. In light of the above,

a success on the merits in the instant case would necessarily invalidate his

underlying convictions, and it was proper for the district court to find that this claim

was Heck-barred. Towbridge=s proper avenue for relief in order to challenge his

underlying convictions and the fact of his current imprisonment was a federal habeas


                                           5
             Case: 11-15860    Date Filed: 08/28/2012   Page: 6 of 6

corpus petition, which he indeed did pursue. Accordingly, upon close examination

of Towbridge=s complaint and his argument on appeal, we affirm.

      AFFIRMED.




                                       6